On July 7, 1910, the grand jury of Wichita County indicted appellant, charging, after the formal part, that on or about July 1, 1910, in Wichita County, appellant "was then *Page 201 
and there the lessee and tenant of a certain house then and there situated, which said house he did then and there unlawfully keep and was concerned in keeping as a house for the purpose of prostitution and where prostitutes were permitted to resort and reside for the purpose of plying their vocation," then concluding as the statute requires. The case was tried October 12, 1910, before a jury, and appellant was convicted with a penalty of $200 fine, and twenty days confinement in the county jail.
There is no statement of facts at all in the record. There is, however, a separate paper filed in this court which purports to be the original of a statement of facts. Portions of it are erased and many interlineations are made therein. We have too often held to need citation of cases that the statute requires the statement of facts in County Court misdemeanor cases to be properly filed within the time and made a part of the record as certified to by the clerk, and that the stenographers' Act for felony cases requiring statements of facts, where the court has a stenographer, to be made up by him in duplicate and certified, the original sent up instead of having it copied in the record and the duplicate kept on file in the lower court, does not apply. Therefore, we can not and do not consider the separate paper filed here purporting to be a statement of facts.
Without a statement of facts we can not consider any of the appellant's claimed errors which are to the charge of the court on various phases of the evidence and special charges requested which were refused, on various phases of the evidence, and some bills of exception, as none of them can be considered properly without a statement of facts.
However, the appellant made a motion to quash the indictment which is presented properly and it is necessary for us to pass upon this motion. The grounds of it are: (1) That the indictment does not charge the defendant with keeping a bawdy house in that it does not allege that the house was a bawdy house; (2) that it alleges that the defendant was a lessee and tenant of said house and does not allege that he knowingly permitted the keeping of said bawdy house, and (3) because the indictment has two file numbers, one 2003 and the other 1143, and it is not shown with sufficient certainty that the said indictment was presented by a grand jury of Wichita County, Texas, and the indictment fails to state that the house was situated in Wichita County, Texas, and does not describe the house alleged to be a bawdy house.
The indictment follows, substantially, if not literally, the form for such an indictment laid down in White's Penal Code, section 564, which has been specifically held by this court to be good in Schultz v. State, 56 S.W. Rep., 918; Wimberly v. State, 53 Tex.Crim. Rep..
The indictment clearly alleges that the appellant was the lessee and tenant of the house which was kept by him as charged in the indictment under the statute, Penal Code, arts. 361 and 359, as amended by the Act of 1907. That itself is made an offense and it was unnecessary *Page 202 
to allege that he knowingly permitted the keeping of said bawdy house.
The record clearly shows that the indictment was presented by the grand jury of Wichita County in the District Court thereof and that the number in the District Court was 1143; that it was transferred to the County Court and the number therein was 2003. The indictment specifically charges that the house which was unlawfully kept by appellant was in Wichita County, Texas. It was unnecessary to give any further description of the location thereof.
The indictment was not subject to any of the grounds of appellant's motion to quash it.
There being no reversible error pointed out, the judgment will be affirmed.
Affirmed.
Davidson, Presiding Judge, absent.
                          ON REHEARING.                       December 20, 1911.